Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (Namm, J.), dated June 18, 1990, which denied his motion pursuant to CPL 440.20 (1), to vacate two sentences of the same court, both imposed May 19, 1986, upon his conviction of burglary in the second degree under Indictment No. 1865/85 and burglary in the second degree (two counts) under Indictment No. 1904/85, upon his pleas of guilty.
Ordered that the order is affirmed.
On this appeal from an order denying the defendant’s post-judgment motion to vacate his sentences, the defendant again argues that he was improperly sentenced as a second felony offender, an issue previously found by this court to have been unpreserved for appellate review upon the defendant’s direct appeal from his sentences (see, People v Morales, 143 AD2d 949).
In any event, the County Court properly denied the defendant’s motion to vacate his sentences on the basis, inter alia, of waiver (see, People v Andre, 132 AD2d 560). We further note that the motion could have been denied pursuant to CPL 440.20 (2) (cf., People v Chapman, 115 AD2d 911). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.